Citation Nr: 1116846	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  07-28 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for service-connected right elbow disability, status post surgery with epicondylitis.

2. Entitlement to service connection for a right knee disability, to include as secondary to the appellant's service-connected back and left knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel



INTRODUCTION

The appellant had active service from January 1983 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to service connection for a right knee disability, to include as secondary to service-connected back and left knee disabilities, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the appellant's right elbow disability, status post surgery with mild epicondylitis, is manifested by ulnar nerve entrapment with mild weakness and mild decreased sensation in the little and ring finger, ulnar neuropathy resulting in no more than mild incomplete paralysis of the ulnar nerve, and post-traumatic degenerative arthritis confirmed by x-ray with no loss of motion. 


CONCLUSIONS OF LAW

The criteria for a disability evaluation in excess of 10 percent for right elbow disability, status post surgery with epicondylitis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8516 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claim for entitlement to an initial evaluation in excess of 10 percent for his service-connected right elbow disability.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Because the November 2006 rating decision granted the appellant's claim for service connection for a right elbow disability, such claim is now substantiated.  His filing of a notice of disagreement as to the November 2006 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The June 2007 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue (38 C.F.R. § 4.124a, DC 8516), and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next- higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2010).

The RO provided the appellant appropriate VA examinations in June 2006 and November 2008.  These examinations are adequate because they are based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

In a March 2011 Informal Hearing Presentation, the appellant's representative asserted that the June 2006 and November 2008 VA examinations were inadequate because the overall picture of the appellant's disability was not considered and the examiners did not indicate if the Veteran's right elbow disability was wholly sensory.  In contrast, however, the June 2006 and November 2008 VA examination reports reflect that the examiners interviewed the appellant and considered his statements concerning his right elbow symptoms, to include neurological and orthopedic.  The June 2006 VA examiner specifically noted that the appellant's activities of daily living were not affected, but his work was affected by his right elbow disability.  The November 2008 VA examiner noted that the appellant had not lost any time from work.  The June 2006 VA examination report noted the appellant's reports of numbness of the fourth and fifth fingers and slight tenderness,  The 2006 examiner conducted range of motion tests and x-rays to ascertain if there was an orthopedic abnormality.  At that time, however, the Veteran exhibited full range of motion and calcification was observed on x-ray.  The November 2008 VA examination report, similarly, contained complete physical examination findings pertaining to the right elbow range of motion, weakness and decreased sensation.  X-rays at that time observed degenerative arthritis of the right elbow.  Clearly both examiners did not limit their examination of the right elbow solely to neurological findings.  As will be discussed in more detail below, the Board also considered neurological and orthopedic manifestations in determining whether an increased, or possibly separate, rating was warranted.  Accordingly, the Board finds the examinations in this case to be adequate and complete providing sufficient detail to allow the Board to make a fully informed decision.  Id.

The appellant has not reported receiving any recent treatment specifically for this condition, and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The June 2006 and November 2008 VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Increased Rating (Right Elbow)

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeals in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, the appellant's disability consisted of consistent symptomatology and objective findings throughout the appellate time frame and, therefore, staged ratings are not appropriate.  This is explained in more detail below.

Throughout the rating period on appeal, the appellant's right elbow disability has been rated as 10 percent disabling under Diagnostic Code 8516.  Diagnostic Code 8516 pertains to paralysis of the ulnar nerve and is further divided based on the categories of major and minor.  A June 2006 VA examination report reflects that the appellant is right handed.  However, a November 2008 VA examination report indicates the appellant was left hand dominant.  Thus, it is not clear from the evidence of record which side is the appellant's dominant side.  As will be discussed below, as the Board finds that the appellant is not entitled to an evaluation in excess of 10 percent under Diagnostic Code 8516, whether the right elbow is major or minor does not affect the claim.  

Again, the RO rated the Veteran's right elbow disability under DC 8516 for incomplete paralysis of the ulnar nerve.  Under DC 8516, complete paralysis of the ulnar nerve includes the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothena eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened. 38 C.F.R. § 4.124a, DC 8516.  For incomplete paralysis, which is the case here, a 10 percent rating is assigned for a mild disability, a 30 percent rating is assigned for a "moderate" disability afflicting the dominant hand, and a 40 percent rating is assigned for a "severe" disability afflicting the dominant hand.  The words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

The appellant contends that he is entitled to an initial evaluation in excess of 10 percent for his service-connected right elbow disability.  

In support of his claim, the Veteran identified various private treatment records.  The Board notes that while these private treatment records mention the Veteran's right elbow disability, none of the records pertain directly to the severity of his right elbow disability.

The Veteran was afforded VA examinations in June 2006 and November 2008.

In June 2006, the VA examiner notes that the appellant gave a history of a fall about ten years ago in which he sustained injuries to his right elbow.  The elbow was immobilized for a while, but later he had continued pain, which slowly got better.  The VA examiner noted that the appellant is right handed.  On physical examination, the right elbow had a surgical scar on the medial side.  There were no adhesions or swelling.  There was no skin discoloration.  It was slightly tender.  The ulnar nerve was palpable without any swelling or tenderness.  The range of active and passive motion was full.  There was no instability.  The VA examiner found that the appellant's right elbow was status post surgery, with mild epicondylitis.  Although the Veteran indicated slight tenderness, there was no additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the joint.  There were no functional limitations with regard to job related activities.  On x-ray, calcification was noted, but no other significant abnormality.

Most recently, in November 2008, the Veteran was afforded an additional VA examination, where the report reflects that the appellant reported that he fell off the back of a maintenance truck in 1998 and fractured his right elbow.  The appellant stated that he is left hand dominant.  At the time of the November 2008 VA examination, the appellant denied any pain in the right elbow.  He denied any restricted range of motion of the right elbow.  He did not wear any type of right elbow brace.  He related a history of intermittent persistent tingling into the little finger and right finger.  He stated that he will notice the little finger and ring finger remain in flexion and did not fully extend.  He does not feel, however, that there is any significant weakness in the grip.  He feels that if he does repetitive gripping or any type of repetitive movement with the right hand that he will notice some numbness in the right hand.  The appellant did not wear any type of wrist or elbow support of any kind.  He had not had any incapacitating episodes secondary to pain.  He took only over-the-counter medication for the pain with good response and no adverse side effects.  He stated that he had no flare-ups.  He did not have instability of the elbow.

On physical examination, there was an 8 cm scar over the medial aspect of the elbow.  There was no point tenderness or soft tissue swelling of the elbow.  Range of motion of the right elbow was full and painless.  Range of motion was from 0 to 145 degrees.  Forearm supination was 0 to 85 degrees and forearm pronation was 0 to 80 degrees with no significant restrictions and no significant progressive restrictions with repetitive range of motion.  There was a negative Tinel's test at the elbow.  On examination, grip, pinch, thumb abduction and opposition appeared intact and symmetric.  There was mild weakness to approximating the tip of the little finger to the thumb.  It did fully approximate, but there was weakness with pinching.  There was mild decreased sensation to light touch in the little finger and ring finger.  There was no visible thenar, hypothenar, or interosseus atrophy present on examination.  A November 2008 X-ray of the elbow indicated there were two small bony fragments over medial epicondyle consistent with old avulsed fracture fragments.  The VA examiner found that the appellant had status post right elbow fracture followed by ulnar nerve entrapment requiring release surgery.  Clinical evidence indicated the appellant had post-traumatic degenerative arthritis of the right elbow and ulnar neuropathy.  As indicated above, the Veteran's right elbow exhibited full range of motion and on repetition there was no additional limitation of motion of the right elbow due to pain, weakness, or lack of endurance on repetitive use of the joints.  There was no functional impairment of daily occupational activities due to the condition.  

The November 2008 VA examiner concluded that there was evidence of residual weakness from the ulnar nerve entrapment in the right hand with mild persistent numbness and tingling of the ring and little fingers, with very mild weakness with flexion and decreased capacity to approximate between the thumb and the little finger as possible residuals from the ulnar neuropathy.  The appellant had lost no period of time from work.  There were no totally incapacitating episodes.  He wore no elbow brace and took only over-the-counter medications on an as occasion requires basis for pain.  

The Board finds that an evaluation in excess of 10 percent for the service-connected right elbow disability is not warranted under Diagnostic Code 8516.  The November 2008 VA examiner noted that there was residual weakness from the ulnar nerve entrapment in the right hand with mild persistent numbness and tingling of the ring and little fingers, and very mild weakness with flexion.  The June 2006 VA examination report also did not indicate that the appellant had symptoms of moderate or severe incomplete paralysis of the ulnar nerve.  Thus, the Board finds that the appellant's current evaluation of 10 percent, for mild incomplete paralysis of the ulnar nerve under Diagnostic Code 8516, most closely approximates the appellant's symptoms.

The Board has considered whether the appellant is entitled to a higher evaluation under another Diagnostic Code.  Most significantly, the Board has considered whether an increased rating or separate rating is warranted under the diagnostic codes pertaining to musculoskeletal conditions.

The November 2008 VA examiner found the appellant had post-traumatic degenerative arthritis of the right elbow, confirmed by X-rays.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups warrants a 10 percent evaluation.  Degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joints, with occasional incapacitating exacerbations, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5206, limitation of elbow flexion, provides a noncompensable evaluation if flexion of a major or minor elbow is limited to 110 degrees.  A 10 percent evaluation is warranted for flexion of a major or minor elbow limited to 100 degrees.  A 20 percent evaluation is warranted for flexion of a major or minor elbow limited to 90 degrees.  

Diagnostic Code 5207, limitation of elbow extension, provides a 10 percent evaluation for extension of a major or minor elbow limited to 45 degrees or 60 degrees.  An evaluation of 20 percent is provided for extension limited to 75 degrees.  

Again, both the June 2006 and November 2008 VA examination reports indicate the appellant had full range of motion of the right elbow, to include on repetition.  The Veteran's range of motion as described by both examiners was not additionally limited due to pain, fatigue, weakness or lack of endurance on repetitive use.  Therefore, the appellant is not entitled to a compensable evaluation under Diagnostic Code 5207 or 5206.  The appellant also had full range of motion of forearm supination of 0 to 85 degrees, and pronation of 0 to 80 degrees.  Thus, an evaluation is not warranted under Diagnostic Code 5213 for impairment of supination or pronation.  The Board notes that there was no evidence of progressive restrictions with repetitive range of motion in the November 2008 VA examination.  Thus, there has been no evidence of additional functional limitation due to pain, weakness, lack of endurance or fatigue.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Generally when, as here, there is no limitation of motion of the applicable joint, a separate 10 percent evaluation is not warranted under Diagnostic Code 5003 for degenerative arthritis.  38 C.F.R. § 4.59, however, provides that with any form of arthritis, it is the intention of the schedule to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  

In this case, even considering 38 C.F.R. § 4.59, the Board finds the medical evidence does not support a separate compensable rating under DC 5003.  At the June 2006 VA examination, the appellant reported thumb pain and right arm pain at the ulnar side with numbness of the fourth and fifth fingers.  He reported aching, which increased in pain with extra activities.  An X-ray of the elbow indicated there was calcification of the medial epicondyle.  The June 2006 VA examination report reflects a diagnosis of mild epicondylitis, status post surgery of the right elbow.  Epicondylitis may be rated by analogy as tenosynovitis, which is rated on limitation of motion of affected parts, as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5024.  

On examination, the June 2006 VA examiner noted that the right elbow was slightly tender.  In contrast, however, the examiner found no limitation of motion of the joint even after repetition.  There simply was no objectively confirmed functional loss due to arthritic pain of the elbow joint.  Rather, the Veteran's complaints of pain and achiness seemed related to his neurological disability rather than related to epicondylitis.  Indeed, the Veteran did not complain of pain specifically of his right elbow. Rather, he complained of pain, achiness and numbness of various fingers of his right hand and the ulnar side of his right arm.  These manifestations are already compensated for within the neurologic diagnostic criteria already assigned.  The Veteran did not complain of separate manifestations attributed to specifically a right elbow orthopedic diagnosis.  While the Veteran was diagnosed with mild epicondylitis, he exhibited full range of motion, to include on repetition.  

Similarly, most recently during the November 2008 VA examination, while x-rays at that time confirmed the presence of post-traumatic degenerative arthritis of the right elbow, the Veteran's complaints were regarding neurological impairment.  Indeed, the Veteran at that time denied any pain on motion of the right elbow.  On physical examination, range of motion of the right elbow was full and painless, to include on repetition.

For these reasons, even considering the provisions of 38 C.F.R. § 4.59, the Board finds the objective medical evidence does not support a separate 10 percent rating under DC 5003 for degenerative arthritis at any time period.  The Veteran has x-ray confirmation of degenerative arthritis, but at all times the Veteran has exhibited full range of motion.  The Veteran's complaints of pain, moreover, are associated with neurological manifestations of the right arm and fingers and not due to his right elbow arthritis.  Indeed, most recently, the November 2008 examiner found on objective evidence the Veteran exhibited full and painless range of motion of the right elbow, even on repetition. 

There is no evidence of a joint fracture of the elbow with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head or radius.  Thus, an evaluation is not warranted under Diagnostic Code 5209.  There is no evidence of nonunion of the radius and ulna or impairment of the ulna or radius.  Thus, Diagnostic Codes 5210, 5211 and, 5212 are not applicable.  

The VA examination reports indicate that the appellant has symptoms in his right hand as a result of his service-connected right elbow disability.  However, there is no evidence of ankylosis of any of the digits of the finger.  Thus, a higher evaluation is not warranted under Diagnostic Codes 5216 - 5224.  38 C.F.R. § 4.71a.  The November 2008 VA examiner noted that there was mild weakness to approximating the tip of the little finger to the thumb.  However, the VA examiner noted that it fully approximated, although there was weakness.  Thus, there was no evidence of limitation of motion of the thumb or little finger.  Thus, a higher evaluation is not warranted under Diagnostic Code 5228 or 5230.  The symptom of mild decrease in sensation to light touch in the little finger and ring finger is already evaluated under Diagnostic Code 8516 for mild, incomplete paralysis of the ulnar nerve.

The June 2006 and November 2008 VA examination reports indicate the appellant has an 8 cm surgical scar on the medial side of the elbow.  The June 2006 VA examination report reflects that there were no adhesions, swelling, or skin discoloration.  It was slightly tender.  The November 2008 VA examination report noted that there was no point tenderness.  The Board has considered whether the appellant is entitled to separate evaluation for the surgical scar.  Disabilities of the skin are addressed under 38 C.F.R. § 4.118.  During the pendency of the appeal, the diagnostic criteria pertaining to the skin were amended effective October 23, 2008.  The changes only apply to applications received by VA on or after October 23, 2008, or if a veteran was previously evaluated under Diagnostic Codes 7801-7805 and requests review under the clarified criteria.  See 73 Fed. Reg. 54708 (September 23, 2008).  As neither situation applies in this case, the Board finds that the revisions to the skin regulations that took effect October 23, 2008, are not applicable.  As the appellant's right elbow scar is not deep, is not of an area of 144 square inches or greater, and is not unstable or painful, the Board finds that the appellant is not entitled to a compensable evaluation for a scar under Diagnostic Code 7801, 7802, or 7804.  See 38 C.F.R. § 4.118 (as in effect prior to October 23, 2008).  

Based on the evidence above, the Board finds that the appellant is not entitled to an initial evaluation in excess of 10 percent for his service-connected right elbow disability.  There is no evidence of moderate, incomplete paralysis of the ulnar nerve, or limitation of motion of the elbow.  The Board has considered whether the appellant would be entitled to a higher evaluation under other Diagnostic Codes, but for the reasons discussed above, found that a higher evaluation is not warranted.   

Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right elbow disability is inadequate.  A comparison between the level of severity and symptomatology of the appellant's right elbow disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the appellant's disabilities' level and symptomatology.  

The Board further observes that, even if the available schedular evaluation for the disabilities are inadequate (which it manifestly is not), the appellant does not exhibit other related factors such as those provided by the regulation as "governing norms."  The November 2008 VA examination report indicates the appellant was employed full time by Wal-Mart as a receiver.  A January 2009 VA examination report indicates the appellant was employed in electronics maintenance.  The appellant told the June 2006 VA examiner that he was employed part-time and his work was affected by his right elbow disability.  However, the November 2009 VA examination report indicates there was no functional impairment of daily occupational activities due to his right elbow disability and the appellant had lost no period of time from work.  The appellant does not dispute that he is gainfully employed and does not miss work due to his right elbow disability.  The appellant has not specifically contended how his right elbow disability affects his work.  As noted above, the appellant has a full range of motion of his elbow.  However, he has reported numbness of the fourth and fifth fingers and aching.  The Board does not doubt that the appellant's right elbow disability presents challenges within his job and overall employability.  These manifestations, however, are already contemplated in the diagnostic criteria applied as described above.  There is no evidence in the medical records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the appellant's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2010).  In this case, however, TDIU consideration is not warranted.  The November 2008 VA examination report reflects that the appellant works full time and he has not contended that he is unemployable as a result of his service-connected disabilities.

In sum, the Board finds that appellant is not entitled to an initial evaluation in excess of 10 percent for his service-connected right elbow disability at any point during the period on appeal.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

ORDER

Entitlement to an initial evaluation in excess of 10 percent for service-connected right elbow disability, status post surgery with epicondylitis, is denied.


REMAND

The appellant contends that he is entitled to service connection for a right knee disability.  The Board finds that further development is needed prior to appellate adjudication of the claim.  

The appellant is currently service-connected for a left knee condition and chronic lumbar strain.  November 2008 and December 2008 deferred rating decisions reflect that the RO requested a VA examiner to opine as to whether it was at least as likely as not that any diagnosed right knee disability had its onset during, is related to, or was caused by the appellant's military service and/or any of his service-connected conditions (to specifically include his back disability).  The November 2008 VA examination report reflects that the VA examiner was provided with instructions specified in the November 2008 deferred rating decision.  

In a January 2009 VA examination report, the VA examiner opined that the appellant had early degenerative arthritis of the right knee, which was less likely than not related to any injury sustained while in active military service.  The VA examiner noted that his primary injury was with regard to the left knee, and he did develop some aching to the right knee within one year after this injury which may have been due to gait change with increased stress on the right knee.  The VA examiner did not provide an opinion as to whether the appellant's right knee disability was related to or caused by any of the appellant's service-connected conditions, to include his back disability.  Although the January 2009 VA examiner noted that the appellant reported aching in his right knee one year after the left knee injury, which was in 1983 or 1984.  The VA examiner does not note the references to right knee pain in the appellant's service treatment records.  Specifically, September 1988 and November 1988 service treatment records indicate the appellant had resolving right retropatellar pain syndrome.  A May 1996 service treatment record indicates the appellant had overuse of the right knee and was put on profile for three days.  In a November 2005 report of medical history, the appellant noted a history of right and left knee pain.  The appellant reported that he had aching in his right knee due to twenty years of running.  As the January 2009 VA examination did not comply with the RO's instructions and his rationale does not indicate that he reviewed the appellant's complete service treatment records, the examination report is not adequate.  Consequently, the claim must be remanded to provide the appellant with a new VA examination.  

Additionally, the report indicates there may be a connection between the appellant's right knee disability and his left knee disability, for which service connection was granted in a January 2009 rating decision.  Regardless of whether a claimant has explicitly raised a secondary service connection claim, VA must consider such a theory of entitlement if it is raised by the record.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain benefit sought for the same disability).

In a January 2009 supplemental statement of the case, the RO found that since there was no competent evidence that shows the appellant's current right knee disability is related to, caused by, or had its onset during, his military service or was caused by or is related to a service-connected disability, VA finds that the preponderance of the evidence is against the claim.  Although the RO considered the claim for service connection for a right knee, including secondary to his service-connected disabilities, the appellant was not provided with adequate notice under the Veterans Claims Assistance Act of 2000 (VCAA) as to what evidence is necessary to substantiate a secondary service connection claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Thus, notice of the evidence necessary to substantiate a secondary service connection claim should be provided to the appellant.  

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with VCAA notice of the evidence necessary to substantiate a secondary service connection claim, with regard to the claim for entitlement to service connection for a right knee disability, to include as secondary to his service-connected back and left knee disabilities.  

2. After completion of the above and a reasonable period of time for a response has passed, schedule the appellant for a VA examination to determine the following:

* Whether it is at least as likely as not that the appellant has a right knee disability that is etiologically related to service.

* Whether it is at least as likely as not that the appellant has a right knee disability that is proximately due to, or aggravated by, a service-connected disability, to include the appellant's service-connected back and left knee disabilities. 

The VA clinician is requested to provide a thorough rationale for any opinion provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3. Thereafter, readjudicate the issue on appeal of entitlement to service connection for a right knee disability, to include as secondary to the appellant's service-connected back and left knee disabilities.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2010).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


